Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152039-40                                                                                        Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152039-40
                                                                   COA: 326261; 326580
                                                                   Oakland CC: 2001-177490-FC
  ROGER BRIAN HESS,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the June 22, 2015 and
  June 25, 2015 orders of the Court of Appeals is considered. With regard to Court of
  Appeals Docket No. 326261, leave to appeal is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). With
  regard to Court of Appeals Docket No. 326580, leave to appeal is DENIED, because we
  are not persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2016
         a0516
                                                                              Clerk